Order entered September 19, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-01027-CV

                                  MARK MILLS, Appellant

                                               V.

  DAVID CARLOCK, ATTORNEY AT LAW; BLAISE GORMLEY, ATTORNEY AT
    LAW; JACKIE MILANDER, ATTORNEY AT LAW; AND D/B/A CARLOCK-
                     GORMLEY-HIGHT, Appellees

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-16-02498-D

                                           ORDER
       We GRANT Official Court Reporter Coral L. Wahlen’s September 16, 2016 request for

an extension of time to file the reporter’s record. The reporter’s record shall be due on October

10, 2016.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE